Citation Nr: 0113705	
Decision Date: 05/16/01    Archive Date: 05/23/01

DOCKET NO.  98-07 177	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include bipolar disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1981 to 
August 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 RO decision, which denied the 
veteran's claim of service connection for bipolar disorder.

In her VA Form 9 substantive appeal, dated in May 1998, the 
veteran requested a Travel Board hearing.  She was 
subsequently scheduled for a hearing in March 2001, however 
the record indicates that she failed to appear for her 
hearing.


REMAND

The Board observes that recently enacted legislation has 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent to his or her claim and expanded the duty to 
notify the veteran and his or her representative, if any, 
concerning the aspects of claim development.  See Veterans 
Claims Assistance Act of 2000, Pub.L.No. 106-475, 114 Stat. 
2096 (2000) (hereinafter, "VCAA"); Veterans Benefits and 
Health Care Improvement Act of 2000, Pub.L.No. 106-419, § 104 
(2000).

More specifically, this legislation requires VA to provide a 
medical examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion is necessary to make a 
decision on the claim when the record contains (1) competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability and (2) 
indicates that the disability or symptoms may be associated 
with the claimant's active duty; and (3) does not contain 
sufficient medical evidence for VA to make a decision.  See 
VCAA at § 3 (to be codified at 38 U.S.C. § 5103A).

The veteran in this case has brought forth credible medical 
evidence indicative of a current bipolar disorder disability.  
Her post-service medical records reflect that she has been 
hospitalized and diagnosed with bipolar disorder.  After 
undergoing a VA examination for mental disorders in June 
1996, the veteran was also diagnosed with having Axis I 
bipolar disorder with psychosis.

The veteran has additionally made statements indicative of a 
potential link between her active military service and her 
bipolar disorder.  During her June 1996, examination, the 
veteran advised that while in service, she began to have 
stress on her job.  Moreover, after the birth of her second 
child in 1986, she began to experience mood swings, euphoria 
alternating with depression, as well as irritability.  She 
indicated that she experienced episodes of tearfulness, 
impaired sleeping, hyperactivity, and self-destructive 
thoughts.  She also advised that she underwent a psychiatric 
consultation in Heidelburg, Germany in 1987, after she 
attempted to assault a female officer; however it is noted 
that currently, the only service medical records contained in 
the record are from the year 1988.

Based on the veteran's above-referenced statements in 
conjunction with her bipolar diagnosis, VA's duty to assist 
has been triggered.  In this regard, a VA examination is 
subsequently necessary in order to obtain sufficient medical 
evidence for VA to make a determination on the veteran's 
claim.  See Falzone v. Brown, 8 Vet.App. 398, 404-04 (1995); 
Harvey v. Brown, 6 Vet.App. 390, 393 (1994); Moray v. Brown, 
5 Vet. App. 211, 214 (1993).  In particular, an examination 
is warranted to assist in resolving the nature and etiology 
of any psychiatric disabilities the veteran may have, 
particularly including bipolar disorder.

Lastly, the veteran submitted an outpatient treatment record 
dated in December, 1997, wherein the examiner noted the 
veteran had no evidence of her bipolar disorder.  As this 
notation is in direct conflict with other less recent medical 
evidence of record, which diagnosed the veteran with bipolar 
disorder, this case also presents an additional issue which 
must be resolved on the basis of expert medical opinion.  
Colvin v. Derwinski, 1 Vet.App. 171 (1991).  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should attempt to obtain and 
associate with the claims folder all 
relevant private and VA treatment records 
that have not already been made part of 
the claims folder.  The RO should also 
attempt to obtain all of the remaining 
veteran's service medical records prior 
to 1988 from all other service department 
offices, which might hold the documents.  
If any such records are unavailable, the 
reasons for the unavailability should be 
documented in accordance with the proper 
procedures under the Veterans Claims 
Assistance Act.

2.  The RO should schedule the veteran to 
undergo a comprehensive VA psychiatric 
examination to determine the nature, 
severity, and etiology of any psychiatric 
disability she may have, particularly 
including bipolar disorder.  All studies 
deemed appropriate in the medical opinion 
of the examiner should be performed, and 
all findings should be set forth in 
detail.  The examiner must have an 
opportunity to review the entire claims 
folder, to include the veteran's service 
medical records and a copy of this 
remand.  After reviewing the available 
medical records and examining the 
veteran, the examiner should respond 
specifically to each of the following 
item/s:

(1.)  Does the veteran have a bipolar 
disorder psychiatric disability?  If the 
answer is yes, the examiner should also 
indicate whether is at least as likely as 
not that the disability is etiologically 
related to service.  

(2.)  The examiner should comment 
regarding the conflicting diagnoses 
within the veteran's June 1996 VA 
examination and her outpatient treatment 
notation in December 1997 indicating she 
had no evidence of her bipolar disorder.

A complete rationale for any opinion 
expressed should be included in the 
examination report, to include upon what 
medical principles the opinions are based 
and citation to the evidence of record 
upon which the opinion is based.  

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.

If the examiner determines that it is not 
feasible to respond to any of the above 
items, the examiner should explain why it 
is not feasible to respond.

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet.App. 
268, 271 (1998).

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub.L.No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A and 5107) are fully complied 
with and satisfied.

If the benefits sought on appeal remain denied, the veteran 
and her representative should be provided with a supplemental 
statement of the case. The supplemental statement of the case 
must contain notice of all relevant actions taken on the 
veteran's VA claims for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




